Dear Mayor Haynes:
You may continue to hold both the office of Mayor for the Town of Melville, and the part-time appointive office of commissioner for the St. Landry Parish Housing Authority. Our response is governed by the following provision of Louisiana's Dual Officeholding and Dual Employment law which provides:
 No person holding an elective office in a political subdivision of this state shall at the same time  hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. See R.S. 42:63(D); (Emphasis added).
The office of mayor is a local elective office, while the position of parish housing commissioner is a part-time appointive office. The dual officeholding statute quoted above prohibits one holding an elective office in a political subdivision of this state while holding a full-time appointive office in the government of a political subdivision. An appointment as Commissioner of the St. Landry Parish Housing Authority is not a full-time appointive office, and therefore the prohibition is not applicable.
It is permissible for you to hold the part-time appointive office of commissioner of the parish housing authority and the elective office of mayor. For your further reference, note that a full-time position would require a person to work at least seven hours per day of work and at least thirty-five hours per week; a part-time position is less than the number of hours of work defined as full-time. See R.S. 42:62(4) and (5).
Should you have further questions, please contact this office.
Very truly yours,
             RICHARD P. IEYOUB ATTORNEY GENERAL
             BY: _______________________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams